     Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 1 of 11



Jon M. Moyers (WSB # 6-3661)
MOYERS LAW P.C.
3936 Avenue B, Suite D
Billings, MT 59102
(406) 655-4900
jon@jmoyerslaw.com

Robert A. Krause (WSB # 5-2824)
Mel C. Orchard, III (WSB # 5-2894)
Sarah A. Kellogg (WSB # 7-5355)
Elizabeth A. Richards (WSB # 6-4249)
THE SPENCE LAW FIRM, LLC
15 S. Jackson Street, P.O. Box 548
Jackson, WY 83001
(307) 733-7290; (307) 733-5248 (fax)
krause@spencelawyers.com
orchard@spencelawyers.com
kellogg@spencelaywers.com
richards@spencelaywers.com

Kathryn Kohn Troldahl (pro hac vice)
KOHN LAW, P.A.
P.O. Box 390074
Minneapolis, MN 55439
(763) 259-3686; (888) 519-3472 (fax)
kohnkathryn1@gmail.com

Attorneys for Scott J. Goldstein, Personal Injury Trustee for the Personal Injury Trust of
Powell Valley Health Care, Inc.

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF WYOMING


HOMELAND INSURANCE COMPANY
OF NEW YORK, et al.,                                     Case No. 15-CV-31-J

                            Plaintiff,         Counterclaimant Scott J. Goldstein, the
v.                                             Personal Injury Trustee of the Personal
                                                Injury Trust for Powell Valley Health
POWELL HOSPITAL DISTRICT, et al.,                  Care, Inc.’s Motion for Leave to
                                                 Supplement and Amend ECF # 45,
                             Defendants.           Crossclaim Against Crossclaim-
                                                   Defendant Lexington Insurance
                                                               Company
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 2 of 11




       Pursuant to the Federal Rules of Civil Procedure, Rules 13 and 15, Scott J.

Goldstein, the Personal Injury Trustee of the Personal Injury Trust for Powell Valley

Health Care, Inc. (“Trustee”), by his counsel, moves this Court for permission to

supplement and to amend the crossclaims previously asserted by former crossclaimants

Powell Valley Health Care, Inc. (“PVHC”) and Dr. Jeffrey Hansen against Lexington

Insurance Company (“Lexington”) in ECF #45. A copy of the supplemental pleading is

attached as Exhibit A. A proposed Order granting the requested relief is submitted for

the Court’s convenience.

                                   INTRODUCTION

       As the Court knows, this is an insurance coverage dispute relating to medical

malpractice cases (hereinafter “Underlying Claims”) brought by twenty former patients

of orthopedic surgeon, Dr. Jeffrey Hansen, against Dr. Hansen, PVHC, HealthTech

Management Services, Inc. (a management company hired to manage PVHC), and/or

William Patten (a HealthTech employee who served as the CEO of PVHC during the

relevant time period). Lexington insured PVHC and Dr. Hansen with back-to-back

policies (“PVHC-Lexington policies”) from August 1, 2010 through August 1, 2013, at

which point, Homeland Insurance Company of New York (“Homeland”) took over

coverage, followed the next year by UMIA.

       It is undisputed that the Underlying Claims were filed after the PVHC-Lexington

policy period expired — six of the Underlying Claims were filed during the Homeland

policy period and an additional fourteen claims were filed during the UMIA policy

period. During the PVHC-Lexington policy period, however, two other patients filed



                                                                                         2
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 3 of 11



malpractice claims against PVHC and Dr. Hansen entitled: DuRose v. Powell Valley

Healthcare, Inc., Civ. No. 13-Cv-216-S (D. Wyo.) and Harris v. Hansen, Civil No.

27038 (Wyo. 5th Jud. Dist.). Ex. A, Amended Pleading, at ¶ 18. In addition to alleging

medical malpractice, the DuRose and Harris plaintiffs alleged that PVHC negligently

supervised, hired, and credentialed Dr. Hansen, and Lexington defended and indemnified

PVHC for those claims. Id. at ¶¶ 21-22. Under the PVHC-Lexington policies, all claims

for the negligent hiring, supervision and credentialing of a physician are considered a

single “medical incident,” deemed made at the time that PVHC first notified Lexington of

that “medical incident.” Id. at ¶¶ 26-27. Therefore, because the Underlying Claims

alleged that PVHC negligently supervised, hired, and credentialed Dr. Hansen, under the

PHVC-Lexington policies, they are deemed made at the time that PVHC first notified

Lexington of the claims in the DuRose and/or Harris cases. Id. at ¶¶ 23, 29.

       Recently, a dispute has arisen relating to when PVHC first notified Lexington of

the DuRose and Harris claims, and whether PVHC and Hansen referenced the correct

policy years in their crossclaims against Lexington. More specifically, on November 13,

2019, in discussions between counsel, for the first time, Lexington took the position that

the DuRose claim was accepted by Lexington under the 2011-2012 policy years, but the

existing crossclaims only explicitly reference the 2012-2013 policy year. This is a new

defense that Lexington did not raise in its answer to the counterclaims. ECF # 46.

Nevertheless, in order to avoid controversy in the future, and clarify this issue before

discovery progresses to depositions, the Trustee requests leave to amend PVHC and Dr.

Hansen’s crossclaims against Lexington to include references to the 2010-2011 and

2011-2012 policy years.



                                                                                             3
     Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 4 of 11



In addition, the original pleading only sought coverage under the PVHC-Lexington

policy for the six Underlying Claims made during the Homeland policy period, even

though the fourteen Underlying Claims made during the UMIA policy period involve the

same coverage arguments. Therefore, the Trustee now seeks to amend ECF # 45 to

specifically request coverage under the PVHC-Lexington policies for all twenty

Underlying Claims. This amendment is anticipated by a stipulation in the Scheduling

Order. ECF # 57 (Scheduling Order), at 2.

       Finally, because the crossclaims were brought prior to the entry of stipulated

judgments in excess of the PVHC-Lexington policies’ limits, the original crossclaim did

not include a claim for third party bad faith. The Trustee now seeks to supplement ECF #

45 to include a claim for third party bad faith.

               LOCAL RULES 7.1(B)(1)(A) & 15.1 CERTIFICATION

       Counsel for Trustee conferred orally with opposing counsel and made good faith

efforts to obtain the consent of opposing counsel prior to filing this motion. Specifically,

Robert Krause, counsel for the Trustee, spoke to Jerome Doctors, counsel for Lexington,

on November 25, 2019, at which time Lexington’s counsel indicated that Lexington

objected to this motion.

                                  LEGAL STANDARDS

               A.      Rule 13(g) – Crossclaims

       Federal Rule of Civil Procedure 13(g) provides that crossclaims may be brought

against a coparty if the claim “arises out of the transaction or occurrence that is the

subject matter or the original action . . . .” Fed. R. Civ. P .13(g). The rule states:

       (g) Crossclaim Against a Coparty. A pleading may state as a crossclaim
       any claim by one party against a coparty if the claim arises out of the
       transaction or occurrence that is the subject matter of the original action or
                                                                                           4
        Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 5 of 11



          of a counterclaim, or if the claim relates to any property that is the subject
          matter of the original action. The crossclaim may include a claim that the
          coparty is or may be liable to the crossclaimant for all or part of a claim
          asserted in the action against the crossclaimant

Fed. R. Civ. P. 13. Crossclaims are always permissive — “A party who decides not to

bring a claim under Rule 13(g) will not be barred by res judicata, waiver, or estoppel

from asserting it in a later action, as the party would if the claim were a compulsory

counterclaim under Rule 13(a).” Wright & Miller, 6 FED. PRAC. & PROC. CIV. § 1431 (3d

ed.).

                 B.      Rule 15 - pleading supplements and amendments

          Rule 15 sets forth the procedure and requirements for supplementing or

amending pleadings.

          Regarding supplementing, Rule 15(d) states, “[o]n motion and reasonable notice,

the court may, on just terms, permit a party to serve a supplemental pleading setting out

any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented. . . .” Fed. R. Civ. P. 15(d). “A party may supplement its complaint by

adding new claims to the action ‘when subsequent events make it necessary to do so.’”

First Sav. Bank, F.S.B. v. U.S. Bancorp, 184 F.R.D. 363, 367–68 (D. Kan. 1998)

(quotation omitted). The purpose of the rule is to provide the “maximum opportunity for

each claim to be decided on its merits,” and to conserve judicial resources. Predator

Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1186–87 (10th Cir. 2015). Leave

to serve a supplemental pleading “should be liberally granted unless good reason exists

for denying leave, such as prejudice to the defendants.” Walker v. United Parcel Service,

Inc., 240 F.3d 1268, 1278 (10th Cir. 2001).




                                                                                            5
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 6 of 11



       Similarly, a party may move to amend a pleading with the court’s leave, which

should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Refusing

leave to amend is generally only justified upon a showing of undue delay, undue

prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies

by amendments previously allowed, or futility of amendment.” Bylin v. Billings, 568

F.3d 1224, 1229 (10th Cir. 2009) (quotation omitted). “‘[D]elay alone is an insufficient

ground to deny leave to amend.’ At some point the delay will become ‘undue’ and that is

when it places unwarranted burden on the court or is prejudicial to the opposing party.”

Caruso v. Stobart, No. 17-CV-026-S, 2018 WL 4677789, at *3 (D. Wyo. Jan. 8, 2018)

(quoting USX Corp. v. Barrnhart, 395 F.3d 161, 167 (3d Cir. 2004)).

               C.      Rule 16 - scheduling orders

       Rule 16 provides that “[a] schedule[ing order] may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Thus, after a scheduling

order deadline, in addition to Rule 15(a), a party seeking leave to amend must also satisfy

the “good cause” standard of Rule 16(b). Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank

Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014). The “good cause” standard is flexible, but

requires the moving party to provide an adequate explanation for any delay. Minter v.

Prime Equip. Co., 451 F.3d 1196, 1205 n.4 (10th Cir. 2006). While a scheduling order is

not a frivolous piece of paper to be cavalierly discarded, “rigid adherence” to a

scheduling order is not advisable. Deghand v. Wal-Mart Stores, Inc., 904 F. Supp. 1218,

1221 (D. Kan. 1995) (quoting SIL-FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1519 (10th

Cir. 1990)). The determination to allow an amendment beyond the scheduling order

deadline is within the court’s discretion. Gorsuch, 771 F.3d at 1240.



                                                                                              6
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 7 of 11



                                       ANALYSIS

       The Trustee requests leave to amend and supplement his crossclaims against

Lexington under the PVHC-Lexington policy to: (1) clarify the relevant policy years at

issue in this dispute; (2) add claims for coverage of additional Underlying Claims; and (3)

add a claim for third party bad faith. These requests are proper under Rules 13, 15 and

16. Judicial economy will be advanced by allowing all of the Trustee’s claims under the

PVHC-Lexington policies to be litigated in a single action.

               A.     There is “good cause” for the amendments specifying
                      additional policy years.

       First, the Trustee seeks leave to amend the original crossclaim to include specific

references to the 2010-2011 and 2011-2012 policy years. Good cause exists for this

amendment because Lexington has only recently (within the last month) raised the

defense that the pleadings reference the wrong policy years. Importantly, all of the

PVHC-Lexington policies contain the same operative language that the Trustee is relying

on to assert his claims for coverage, so this amendment will not in any way enlarge the

issues to be ligated. Rather, Trustee requests leave to amend the pleadings now, in order

to avoid further controversy down the road.

               B.     Amendment to add Underlying Claims is expressly permitted
                      by the Scheduling Order.

       Second, the Trustee requests leave to amend the pleadings to seek coverage for

additional Underlying Claims under the PVHC-Lexington policies. This amendment is

anticipated, and expressly permitted “at any time,” by the Scheduling Order, which

provides:

       The parties stipulate that amendments to pleadings should be allowed at
       any time to add claimants when their underlying claims have been settled
       and the Defendants have assigned their interests.

                                                                                             7
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 8 of 11



ECF # 57 (Scheduling Order), at 2 (emphasis added). The Underlying Claims were

settled when consent judgments were entered in January 2019. Ex. A, at ¶ 34.

Accordingly, amendment is timely under the Scheduling Order and the Trustee is not

required to show good cause for the amendment.

       Further, this amendment is permissible under Rule 15(a) because the inclusion of

additional Underlying Claims does not expand the scope of this litigation or prejudice

Lexington. Rather, the same central question — i.e. whether PVHC’s negligent

credentialing, supervision, and hiring of Dr. Hansen is a single “medical incident” under

the PVHC-Lexington policies — will determine coverage for all of the Underlying

Claims. Moreover, at this time the parties have not taken any depositions or progressed

beyond written discovery, so the addition of these claims will not delay the proceedings.

               C.     Supplementation should be permitted to add the Trustee’s bad
                      faith claims because these claims did not arise until after the
                      amendment deadline.

       Finally, leave to supplement the pleadings to add the Trustee’s claims for bad

faith under the PVHC-Lexington policies is appropriate because these claims did not

mature until after PVHC and Hansen asserted their initial crossclaims against Lexington.

See Gainsco Ins. Co. v. Amoco Production Co., 2002 WY 122, ¶ 73, 53 P.3d 1051, 1073

(Wyo. 2002) (“There can be no cause of action for third-party bad faith until a judgment

has been entered against the insured in excess of policy limits.”). Therefore, these claims

are properly classified as supplemental claims, not subject to the Scheduling Order’s

amendment deadline. The following timeline shows that Trustee’s claim falls within

Rules 13(e) and 15(d):

       On October 18, 2015, PVHC and Hansen asserted crossclaims against Lexington

and another insurer, UMIA, seeking declaratory judgment as to whether there was
                                                                                            8
     Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 9 of 11



coverage for six of the Underlying Claims under the PVHC-Lexington policies. ECF #

45. On May 16, 2016, PVHC filed for bankruptcy. Pursuant to the PVHC bankruptcy

plan, effective March 1, 2018, Trustee was assigned the claims that PVHC and Hansen

had against Lexington under the PVHC-Lexington policies. ECF # 103. The assignment

occurred over two and one half years after PVHC and Hansen made their initial

declaratory judgment claims against Lexington in this action. Finally, on May 25, 2018,

Trustee was substituted for HTMS and Patten in this action. ECF # 107. As alleged in

the supplemental pleading, judgments in excess of policy limits were entered on January

16, 2019. Id. at ¶¶ 34-35. By letter dated February 25, 2019, Lexington denied Trustee’s

request for indemnification. Id. at ¶ 37.

       Because Trustee’s claim for third party bad faith did not mature until the

judgments were entered in January 2019, the claim falls squarely within Rule 13(e), and

should be permitted via supplementation pursuant to Rule 15(d).

               D.      Judicial economy will be served by allowing all of Trustee’s
                       claims under the PVHC-Lexington policies to be litigated in a
                       single action.

       Finally, judicial economy will be best served by allowing all of Trustee’s claims

arising under the PVHC-Lexington policies to be resolved in this action. If the Trustee is

required to proceed separately on his claims for third party bad faith and for coverage of

the remaining Underlying Claims under additional policy years, there will be a significant

duplication of time and effort by the litigants, and by the Court, and the risk of

inconsistent outcomes. Discovery has only just begun, and no changes will need to be

made to the current schedule to accommodate these additional claims.




                                                                                             9
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 10 of 11



                                      CONCLUSION

       For the reasons stated, the Court should allow Trustee to amend his claims under

the PVHC-Lexington Policy to include all relevant policy years and all Underlying

Claims and to supplement the crossclaims to include a claim for bad faith.

Supplementation and amendment will promote the complete, economic, just, and timely

resolution of all of the claims between the parties in this action.



Dated this 18th of December, 2019.

                                                _ /s/ Robert A. Krause _____________
                                                Robert A. Krause (WSB # 5-2824)
                                                Mel C. Orchard, III (WSB # 5-2894)
                                                Elizabeth A. Richards (WSB # 6-4249)
                                                Sarah A. Kellogg (WSB # 7-5355)
                                                THE SPENCE LAW FIRM, LLC
                                                15 S. Jackson Street, P.O. Box 548
                                                Jackson, WY 83001
                                                (307) 733-7290; (307) 733-5248 (fax)
                                                krause@spencelawyers.com
                                                orchard@spencelawyers.com
                                                richards@spencelaywers.com
                                                kellogg@spencelaywers.com

                                                Jon M. Moyers (WSB # 6-3661)
                                                MOYERS LAW P.C.
                                                3936 Avenue B, Suite D
                                                Billings, MT 59102
                                                (406) 655-4900
                                                jon@jmoyerslaw.com

                                                Kathryn Kohn Troldahl (pro hac vice)
                                                KOHN LAW, P.A.
                                                P.O. Box 390074
                                                Minneapolis, MN 55439
                                                (763) 259-3686; (888) 519-3472 (fax)
                                                kohnkathryn1@gmail.com

                                                Attorneys for the Trustee



                                                                                       10
    Case 1:15-cv-00031-ABJ Document 165 Filed 12/18/19 Page 11 of 11



                            CERTIFICATE OF SERVICE

        I hereby certify that on December 18th, 2019, the foregoing was filed with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Charles Spevacek
cspevacek@meagher.com
Tiffany Brown
tbrown@meagher.com
MEAGHER & GEER, PLLP
33 South Sixth Street
Suite 4400
Minneapolis, MN 55402

Judith Studer
jstuder@schwartzbon.com
SCHWARTZ BON WALKER & STUDER, LLC
141 South Center Street, Suite 500
Casper, WY 82601

Attorneys for Homeland Insurance Company of New York

R. Jeff Carlisle
jcarlisle@lynberg.com
Catherine A. Naltsas
cnaltsas@lynberg.com
Jerome P Doctors
jdoctors@lyndberg.com
LYNBERG & WATKINS, APC
1150 S. Olive Street
Eighteenth Floor
Los Angeles, CA 90015

Deborah M. Kellam
kellamd@hallevans.com
HALL & EVANS, LLC
866 North Fourth Street, Suite 3
Laramie, WY 82072

Attorneys for Lexington Insurance Company


                                            _ /s/ Robert A. Krause _____________
                                            Attorney for the Trustee



                                                                                     11
